IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,872-01


                      EX PARTE GEORGE WAYNE SMITH, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. C-19,057-A IN THE 173rd DISTRICT COURT
                            FROM HENDERSON COUNTY


        Per curiam. PRICE, J., filed a concurring statement.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to ninety-nine years’ imprisonment.

        In ground one, Applicant alleges that he is entitled to a free copy of his trial transcript.

However, we do not need to reach the underlying merit of this claim because the trial court has

ordered a free copy of the transcript be provided to Applicant. Therefore, this claim is dismissed as

moot.

        The Applicant also alleges that the trial court erred in ordering attorney fees on the judgment
                                                                                                    2

in this case. The trial court agrees and recommends that the judgment be modified to delete those

fees. However, this Court has held that such a claim should be dismissed because it “in no way

implicates the fact or duration of [an applicant’s] confinement pursuant to his conviction and,

therefore, it is not the proper subject of a statutorily governed post-conviction application for writ

of habeas corpus.” Ex parte Knight, 401 S.W.3d 60 (Tex. Crim. App. 2013). Therefore, the

Applicant’s second claim is dismissed.



Filed: September 17, 2014
Do not publish